DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.
Claims 1-18 are pending.  Claims 1-7, 9-16, 18 are rejected.  Claims 8 and 17 are objected to.

Response to Amendments
The nonstatutory double patenting rejections are maintained because a terminal disclaimer has not been filed.
Applicant arguments traversing the obviousness rejections are considered, but are moot in view of new grounds of rejections.

Priority
The priority date of this application is Dec.  29, 2009, the filing date of Provisional Application No. 61/290,632.  However, Provisional Application No. 61/290,632 does not disclose claimed limitations of receiving, by a storage unit of a dispersed or distributed storage network (DSN), a proxied data access request regarding an encoded data slice from another storage unit of the DSN, and sending, by the storage unit, the data access 
In addition, Provisional Application No. 61/290,632 does not disclose claimed limitations determining, by the storage unit, whether the other storage unit is an authentic storage unit of the DSN; when the other storage unit is the authentic storage unit, processing, by the storage unit, the proxied data access request to produce a data access response.  The earliest parent application disclosing the above claim limitations is U.S.  Application No. 15/721,402, filed Sep. 29, 2017. As such, the priority date of the above claim limitations is Sep. 29, 2017.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-16, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,203,877 in view of U.S. Patent No. 10,447,612. 

The following table maps the corresponding limitations between claim 1 of the present application and claim 1 of U.S. Patent No. 10,203,877.
Claim 1 of the present application
Claim 1 of U.S. Patent No. 10,203,877
A method for execution by a storage unit of a dispersed storage network (DSN), the method comprises: 
A computer readable storage device comprises: a first memory section for storing operational instructions that, when executed by a processing module of a storage unit of a dispersed storage network (DSN), causes the processing module to: 
receiving a proxied data access request regarding an encoded data slice from another storage unit of the DSN, 
receive a proxied data access request regarding an encoded data slice from another storage unit of the DSN;
determining whether the other storage unit is an authentic storage unit of the DSN;
determine whether the other storage unit is an authentic storage unit of the DSN
when the other storage unit is the authentic storage unit, processing the 


send the data access response to the other storage unit.


U.S. Patent No. 10,203,877 does not explicitly disclose wherein a data segment of data is dispersed storage error encoded into a set of encoded data slices, wherein the set of encoded data slices includes the encoded data slice, wherein the set of encoded data slices are stored in a set of storage units, wherein the set of storage units includes the storage unit, as recited in claim 1 of the present application.
U.S. Patent No. 10,447,612 discloses wherein a data segment of data is dispersed storage error encoded into a set of encoded data slices, wherein the set of encoded data slices includes the encoded data slice, wherein the set of encoded data slices are stored in a set of storage units. (Claim 1 of .S. Patent No. 10,447,612 recites “wherein data objects are dispersed storage error encoded to produce pluralities of sets of encoded data slices that are stored in the DSN memory in accordance with a distributed agreement protocol (DAP).”)
U.S. Patent No. 10,447,612 discloses wherein the set of storage units includes the storage unit. (Claim 4 of .S. Patent No. 10,447,612 recites “wherein the set of 
storage units includes the second storage unit.”)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Claim 1 of U.S. Patent No. 10,203,877 in view of U.S. Patent No. 10,447,612 such that a data segment of data is dispersed storage error 

 Claim 2 of the present application is disclosed by claim 2 of U.S. Patent No. 10,203,877.  

Claim 3 of the present application is disclosed by claim 3 of U.S. Patent No. 10,203,877.  

Claim 4 of the present application is disclosed by claims 1 and 4 of U.S. Patent No. 10,203,877.  

Claim 5 of the present application is disclosed by claim 5 of U.S. Patent No. 10,203,877.  

Claim 6 of the present application is disclosed by claim 6 of U.S. Patent No. 10,203,877.  



Claim 9 of the present application is disclosed by claim 1 of U.S. Patent No. 10,203,877.  

Claims 10-16, 18 of the present application are rejected for reasons similar as these for claims 1-7, 9 of the present application, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stewart (US Publication No. 20100161751 A1), Zuckerman (US Publication No. 20100094956 A1) and Holt (US Publication No. 20120233117 A1).

Regarding claim 1, Stewart discloses that a method comprises:
receiving, by a storage unit (e.g., second storage controller, storage controller 13 – FIG. 1) of a dispersed or distributed storage network (DSN) (e.g., the network of storage controllers – FIG. 1), a proxied data access request (e.g., the forwarded data request to the second storage controller, storage controller 13) regarding an 

Stewart does not disclose wherein the data slices are encoded data slices, wherein a data segment of data is dispersed storage error encoded into a set of encoded data slices, wherein the set of encoded data slices includes the encoded data slice.
Furthermore, Stewart does not disclose determining, by the storage unit, whether the other storage unit is an authentic storage unit of the DSN; 
when the other storage unit is the authentic storage unit, processing, by the storage unit, the proxied data access request to produce a data access response.
Zuckerman discloses wherein the data slices are encoded data slices, ([0037], [0039] and FIG. 1 .The erasure-coded fragments 390a to 390(N) are encoded data slices.)
wherein a data segment (e.g., segment) of data is dispersed storage error encoded (e.g., erasure-coded) into a set of encoded data slices, (e.g., erasure-coded fragments 390a to 390(N)) ([0037] and FIG. 1 – an erasure-coded fragment that is requested by the proxy server’s proxied data access is included in the erasure-coded fragments 390a to 390(N).)

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Stewart in view of Zuckerman such that the data slices are encoded data slices, that a data segment of data is dispersed storage error encoded into a set of encoded data slices, and that the set of encoded data slices includes the encoded data slice. One of ordinary skill in the art would have been motivated because it allows data to be easily disassembled and reconstructed.
Stewart and Zuckerman do not disclose determining, by the storage unit, whether the other storage unit is an authentic storage unit of the DSN; 
when the other storage unit is the authentic storage unit, processing, by the storage unit, the proxied data access request to produce a data access response.
Holt discloses determining, by the storage unit (e.g., the second cluster), whether the other storage unit (e.g., the first cluster) is an authentic storage unit of the DSN; ([0005], [0006], [0134], [0136], [0137] – the authentication is performed by two clusters exchanging cryptographic credentials.  As such, the authentication of first cluster is determined by the second cluster.)
when the other storage unit (e.g., the first cluster)) is the authentic storage unit, processing, by the storage unit  (e.g., the second cluster), the proxied data access request to produce a data access response.  ([0005], [0006], [0134], [0136], [0137] – When there is a trust and federation relationship between the first and the second 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Stewart and Zuckerman in view of Holt in order to determine, by the storage unit, whether the other storage unit is an authentic storage unit of the DSN; when the other storage unit is the authentic storage unit, processing, by the storage unit, the proxied data access request to produce a data access response.  One of ordinary skill in the art would have been motivated because it enhances the security level of the distributed storage network.

Claim 10 is rejected for reasons similar as these for claim 1.

Claims 2 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stewart, Zuckerman and Holt as applied to claim 1 or 10, and further in view of Spry (US Publication No. 20100161843 A1).

Regarding claim 2, Stewart, Zuckerman and Holt do not disclose wherein the determining whether the other storage unit is the authentic storage unit comprises: determining the other storage unit is part of the same vault as the storage unit.
Zuckerman and Spry, in particular, Spry discloses wherein the determining whether the other storage unit is the 20authentic storage unit comprises: 
determining the other storage unit (e.g., the primary node/primary target) is part of the same vault as the storage unit (e.g., the secondary node/secondary 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Stewart, Zuckerman and Holt such that the determining whether the other storage unit is the authentic storage unit comprises: determining the other storage unit is part of the same vault as the storage unit.  One of ordinary skill in the art would have been motivated because it enhances the security level of the distributed data storage system.

Claim 11 is rejected for reasons similar as these for claim 2.

Claim Objections
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451


/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451